DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golay (US 3,417,779).
Regarding Claim 1, Golay discloses a system (Figure 2 where “for delivering fluid from a fluid source to two or more wells” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).
The system comprising: 
a manifold (Figure 2) having a main axial bore (56, 58 and 60); 
a first inlet portion (12) located at a first end of the manifold and a second inlet portion located at a second end of the manifold (14; Figure 2); 
two or more outlet portions (36, 38, 40, 42 and 44), comprising at least a first outlet portion in communication with a first well of the two or more wells (at least 38; where well is being broadly defined as a point of use in light of the recitation as intended use within the preamble) and a second outlet portion (at least 42) in communication with a second well of the two or more wells (where well is being broadly defined as a point of use in light of the recitation as intended use within the preamble); 
at least one intermediate inlet portion (at least 70, 72 or 74) located intermediate the first outlet portion and the second outlet portion; wherein the first, second, and at least one intermediate inlet portions are in communication with the fluid source (via 12 and 14; Figure 2).  
Regarding Claim 2, Golay discloses where the two or more outlet portions comprise a plurality of outlet portions (Figure 2), each outlet portion in communication with a respective one of the two or more wells (where well is being broadly defined as a point of use in light of the recitation as intended use within the preamble); and the at least one intermediate inlet portion comprises a plurality of inlet portions, each inlet portion located between a respective pair of outlet portions of the plurality of outlet portions (for example inlet 72 is between 36/38 and 42/44; Figure 2).  
Regarding Claim 3, Golay discloses where the two or more outlet portions comprise a plurality of outlet portions (Figure 2), each outlet portion in communication with a respective one of the two or more wells (where well is being broadly defined as a point of use in light of the recitation as intended use within the preamble); and the at least one intermediate portion comprises an intermediate inlet portion located at an intermediate point between the plurality of outlet portions (for example inlet 72 is between 36/38 and 42/44; Figure 2).  
Regarding Claim 4, Golay discloses where the first and second inlet portions receive fluid from the fluid source via respective first and second inlet lines (from 12 and 76), and the at least one intermediate inlet portion receives fluid from the fluid source via a respective at least one intermediate fluid line (from 14 to 70 at least).  
Regarding Claim 5, Golay discloses where the first and second inlet portions receive fluid from the fluid source via respective first and second inlet lines (from 12 and 14); and the at least one intermediate inlet portion receives fluid diverted from one or both of the first and second inlet lines via at least one diverter line (by the connection from 14 to 70).  
Regarding Claim 6, Golay discloses where the at least one diverter line comprises a trunk line in communication with one or both of the first and second inlet lines (Figure 1 in communication with the second inlet line) and one or more branch lines (70 or 72 or 74), each branch line in communication with the trunk line and a corresponding inlet portion of the at least one intermediate inlet portion (to the main manifold line as seen in Figure 2).  
Regarding Claim 7, Golay discloses where each outlet portion comprises a corresponding outlet valve configured to selectively permit fluid flow out of the manifold through the outlet portion (46).  
Regarding Claim 9, Golay discloses a system (Figure 2 where “for delivering fluid from a fluid source to two or more wells” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).
The system comprising: 
a manifold (Figure 2) having a main axial bore (56, 58 and 60); 
a first inlet portion (14) located at a first end of the manifold and a second inlet portion located at a second end of the manifold (54; Figure 2); 
one or more outlet portions (36, 38, 40, 42 and 44), each outlet portion in communication with a respective one of the one or more wells (at least 38; where well is being broadly defined as a point of use in light of the recitation as intended use within the preamble); 
at least one intermediate inlet portion (at least 70, 72 or 74)  located intermediate at least one of the one or more outlet portions and the second inlet portion (Figure 2); wherein the first and second inlet portions are in communication with the fluid source via respective first and second inlet lines (12 or 76); and wherein the at least one intermediate inlet portion received fluid diverted from one or both of the first and second inlet lines via at least one diverter line (via the line from 14 to 70).  
Regarding Claim 10, Golay discloses where the diverter line is configured to divert fluid from the first inlet line (Figure 2), and a bore size of the first inlet line is larger than a bore size of the second inlet line (than 54 in Figure 2).  
Regarding Claim 11, Golay discloses where the at least one intermediate inlet portion is located between a pair of outlet portions of the one or more outlet portions (for example inlet 72 is between 36/38 and 42/44; Figure 2).
Regarding Claim 12, Golay discloses a method (Figure 2 where “for delivering fluid from a fluid source to two or more wells” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951))
The method comprising: 
introducing fluid from the fluid source to a manifold at a first inlet portion located at a first end of the manifold (76 in Figure 2); 
a second inlet portion located at a second end of the manifold (12); and 
one or more intermediate inlet portions located between the first inlet portion and the second inlet portion (70, 72 and 74); and 
directing fluid out of the manifold via at least two active outlet portions of two or more outlet portions of the manifold (62, 64, 66, 68), each of the two or more outlet portions in communication with a respective well of the two or more wells (where well is being broadly defined as a point of use in light of the recitation as intended use within the preamble); 
wherein at least one of the one or more inlet portions is located between the at least two active outlet portions (Figure 2; at least 72 between 64 and 66).  
Regarding Claim 13, Golay disclose where fluid is introduced to the first inlet portion via a first fluid line (76 from 14), and fluid is introduced to the second inlet portion via a second fluid line (to 12), and further comprising the step of diverting fluid from one or both of the first and second fluid lines to the at least one or more intermediate inlet portions (via the line from 14 to 70, 72 or 74).  
Regarding Claim 14, Golay disclose where the second fluid line is longer than the first fluid line (Figure 2 from 12 to 54), and the step of diverting the fluid comprises diverting fluid from the first fluid line (from 76; Figure 2).  
Regarding Claim 15, Golay disclose where the step of diverting the fluid comprises diverting fluid from the first fluid line (from 76), and further comprising providing fluid from the fluid source to the first inlet portion at a first fluid flow rate greater than a second fluid flow rate of fluid provided to the second inlet portion (Figure 2, via the larger orifice at 54 than 76).  
Regarding Claim 17, Golay discloses where the at least two outlet portions comprise at least two groups of outlet portions (for example 36/38 and 42/44); wherein each of the one or more intermediate inlet portions is located between a respective adjacent pair of groups of the at least two groups of outlet portions (at least 72); and the at least two active outlet portions comprise at least one outlet portion from each group of the at least two groups of outlet portions (Figure 2 shows all outlets active).  
Regarding Claim 18, Golay disclose where each of the one or more intermediate inlet portions is located between a respective adjacent pair of the two or more active outlet portions (for example 72 between 36/38 and 42/44).  
Regarding Claim 19, Golay disclose where the fluid flow received at the first and second inlet portions comprises is one-half of the fluid flow to be directed out of each active outlet portion (Figure 2 via the two inlets 76 and 12), and the fluid flow received at each of the at least one intermediate inlet portion is equal to the fluid flow to be directed out of each active outlet portion (from 72 to 66 via the junction).  
Regarding Claim 20, Golay disclose where the step of introducing fluid to the one or more intermediate inlet portions further comprises directing fluid through at least one pair of radially opposing inlet ports (from 12 and 14) of the one or more intermediate inlet portions for causing fluid streams travelling therethrough into the manifold to impinge on each other (at each of the cross junction shown in Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golay (US 3,417,779) in view of Przystawik (US 4,948,046).
Regarding Claim 8, Golay discloses all essential elements of the current invention as discussed above but fails to expressly disclose where each intermediate inlet portion comprises a corresponding inlet valve configured to selectively permit fluid flow into the manifold through the intermediate inlet portion.  
Przystawik teaches a fluid manifold (Figure 1) with intermediate inlet portion (20b) where each intermediate inlet portion comprises a corresponding inlet valve configured to selectively permit fluid flow into the manifold through the intermediate inlet portion (GV-1 in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Golay to incorporate the teachings of Przystawik to provide for where each intermediate inlet portion comprises a corresponding inlet valve configured to selectively permit fluid flow into the manifold through the intermediate inlet portion.  Doing so would be combining prior art elements according to known methods (the inlet valve of Przystawik with the system of Golay) to yield predictable results (to isolate teach inlet line to provide further control of the fluid flow through the system).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Golay (US 3,417,779).
Regarding Claim 16, Golay discloses all essential elements of the current invention as discussed above, but is moot to where the first flow rate is about three times greater than the second fluid flow rate, and a diverter flow rate through the diverter line is about two times greater than the second flow rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Golay to provide for where the first flow rate is about three times greater than the second fluid flow rate, and a diverter flow rate through the diverter line is about two times greater than the second flow rate.  Doing so would be obvious to try as one is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  The flow rates introduced into the pipeline are limited at the upper end by the physical structure of the manifold and providing differing flow rates allows the user to vary or moderate the outflow rates of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shifflett et al (US 4,631,212); Flood (US 6,062,308); Cherewyk et al (US 2011/0048695); Ramirez (US 2015/0000753); Cherewyk (US 2018/0179848).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753